Form of Note



Promissory Note



$850,400.00 April 4, 2007

For value received, Tecstar, LLC, an Indiana limited liability company
(hereinafter referred to as "Borrower"), promises to pay to the order of
Alliance No. 1 Building Partners, L.P., a Texas limited partnership ("Lender")
at c/o Hillwood Development Company, LLC, 13600 Heritage Parkway, Suite 200,
Fort Worth, Texas 76177, Attn: Bill Burton, or at such other address as Lender
shall from time to time specify in writing, the principal sum of EIGHT HUNDRED
FIFTY THOUSAND FOUR HUNDRED AND NO/100 DOLLARS ($850,400.00), in legal and
lawful money of the United States of America, with interest from maturity
(however such maturity is brought about) until paid at the Default Rate set out
below.

This Note evidences Borrower's payment obligations pursuant to that certain
Lease Termination Agreement dated of even date herewith, executed by and between
Borrower, as Tenant, and Lender, as Landlord (as amended, supplemented or
otherwise modified from time to time, the "Agreement"), and is subject to the
provisions of the Agreement.

1. Payment. The principal balance of this Note shall be due and payable on May
2, 2007. This Note shall be payable without interest prior to maturity.

2. Default Rate. Matured unpaid principal shall bear interest from the date of
maturity until paid at the lesser of (a) the highest rate permitted by
applicable law, or (b) eighteen percent (18%) per annum. Interest shall be
computed on a per annum basis of a year of 365 days or 366 days in a leap year,
as the case may be, and for the actual number of days elapsed.

3. Default. It is expressly provided that upon default in the punctual payment
of this Note as the same shall become due and payable, or upon the occurrence of
any other event of default specified herein or in the Agreement, the holder of
this Note may, at its option, without further notice or demand, (i) declare the
outstanding principal balance of this Note at once due and payable, (ii) refuse
to advance any additional amounts under this Note, (iii) pursue any and all
other rights, remedies and recourses available to the holder hereof, including
but not limited to any such rights, remedies or recourses under the Agreement,
at law or in equity, or (iv) pursue any combination of the foregoing; and in the
event default is made in the prompt payment of this Note when due or declared
due, and the same is placed in the hands of an attorney for collection, or suit
is brought on same, or the same is collected through probate, bankruptcy or
other judicial proceedings, then the Borrower agrees and promises to pay all
costs of collection, including reasonable attorney's fees.

4. Waiver. Borrower expressly waives presentment and demand for payment, notice
of default, notice of intent to accelerate maturity, notice of acceleration of
maturity, protest, notice of protest, notice of dishonor, and all other notices
and demands for which waiver is not prohibited by law, and diligence in the
collection hereof; and agrees to all renewals, extensions, indulgences, partial
payments, with or without notice, before or after maturity. No delay or omission
of Lender in exercising any right hereunder shall be a waiver of such right or
any other right under this Note.

5. Governing Law, Venue. This Note is being executed and delivered, and is
intended to be performed in the State of Texas. Except to the extent that the
laws of the United States may apply to the terms hereof, the substantive laws of
the State of Texas shall govern the validity, construction, enforcement and
interpretation of this Note. In the event of a dispute involving this Note or
any other instruments executed in connection herewith, the undersigned
irrevocably agrees that venue for such dispute shall lie in any court of
competent jurisdiction in Tarrant County, Texas.

6. Captions. The captions in this Note are inserted for convenience only and are
not to be used to limit the terms herein.

 

TECSTAR, LLC,

an Indiana limited liability company

By:/s/ Douglass C. Goad

Name:

Title: Exec Vice President

 

Borrower's Mailing Address:





